225 S.W.3d 608 (2006)
Johnnie Lee CARTER, Appellant,
v.
ANNUNCIATION HOUSE, Appellee.
No. 08-06-00074-CV.
Court of Appeals of Texas, El Paso.
July 6, 2006.
Johnnie Lee Carter, El Paso, pro se.
Jerome William Wesevich, El Paso, for Appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.


*609 OPINION

DAVID WELLINGTON CHEW, Justice.
This appeal arises from an order of dismissal entered by the trial court on February 27, 2006, in a cause of action based on discrimination. Pending before the Court on its own initiative is the dismissal of this appeal for want of prosecution. See TEX. R.APP.P. 42.3(b). This Court possesses the authority to dismiss an appeal for want of prosecution when an appellant in a civil case fails to timely file its brief and gives no reasonable explanation for such failure. See TEX.R.APP.P. 38.8(a)(1).
Appellant Johnnie Lee Carter timely filed his notice of appeal on March 17, 2006. As of this date, no Appellant's brief nor motion for extension of time has been filed with the Court. On June 1, 2006, this Court's clerk sent a letter to the parties indicating the Court's intent to dismiss the case for want of prosecution absent a response from any party within ten days to show grounds for continuing the appeal. No response has been received as of this date. Accordingly, pursuant to TEX. R.APP.P. 42.3(b) and (c), we dismiss the appeal for want of prosecution.